FILED IN rahine a

BY DB Dax

" DEPUTY CLERK

UNITED STATES DISTRICT COBRPONBURG DIVISION, W.D. of VA

WESTERN DISTRICT OF VIRGINIA
HARRISONBURG DIVISION

UNITED STATES OF AMERICA
V. : Case No. 5:19CRI17 (EKD)

FRANK JESSE AMNOTT

STATEMENT OF OFFENSE

 

The offenses described below occurred within the Western District of Virginia, as well as
other districts. This Statement of Facts briefly summarizes the facts and circumstances
surrounding the defendant’s criminal conduct. It does not contain all of the information obtained
during this investigation and applicable to an accurate Presentence Report and Sentencing
Guidelines calculation.

This statement of facts is not protected by proffer agreement or any other agreement, and.
shall be wholly admissible at trial in the event this plea is later withdrawn notwithstanding any
Rules or statutes to the contrary, including but not limited to, Federal Rules of Evidence 408 and
410, and Federal Rule of Criminal Procedure 11.

I. Background

In or about the year 2014, the defendant Frank Amnott and his wife Jennifer Amnott met
Valerie Perfect Hayes (“Hayes”) through a mutual friend. Over the years, the Amnotts became
very close and personal friends with Hayes, and at times, they lived together. Throughout this
relationship, Hayes consistently claimed to the Amnotts that she worked for the government, and
frequently, these claims would include that she worked in intelligence services or, in some
clandestine capacity. .

Throughout their marriage, Frank and Jennifer Amnott tried to have children without
success. All of their pregnancies resulted in miscarriages, and Hayes knew of the difficulty the
Amnotts were having in conceiving. Hayes told the Amnotts that she could facilitate their
adoption of a child and that her occupation provided her with access to children who were
victims of abuse or neglect. In several instances, Hayes told the Amnotts she had arranged for
the Amnotts to adopt a child. None of those adoptions ever materialized.

As of July 2018, the Amnotts resided in the State of Florida, and Hayes resided in the
State of Maryland with her boyfriend Gary Blake Reburn (“Reburn”). Hayes had claimed to

1
f FSA, Defendant’s Initials

Case 5:19-cr-00017-EKD-JCH Document 30 Filed 12/11/19 Page1of6 Pageid#: 66
Frank and Jennifer Amnott that three of her children — allegedly named Ronin, Leona, and Zippy
— had been kidnapped and were currently in the custody of two separate families that were
residing in a Mennonite.community in rural Virginia. Hayes told the Amnotts that, she needed
their help to recover them, and the Amnotts agreed. In mid-July 2018, the defendant, Frank
Amnott, and Jennifer Amnott traveled from Florida to Maryland. Once in Maryland, Hayes told
the Amnotts they could keep one of the other children after the abductions. The Amnotts named
their anticipated child “Caleb.”

The children that were the object of the kidnappings resided at two separate houses
located in Dayton, Virginia, a rural Mennonite community in the Western District of Virginia.
“Ronin” (Child #1) resided at the first house, along was a second younger child — an infant —
which also was going to be abducted (Child #2). “Zippy,” “Leona,” and “Caleb” (Child #3,
Child #4, and Child #5, respectively) resided at the second house.

IL. July 27, 2018 — Travel from Maryland to Virginia and Surveillance

On July 27, 2018, Hayes and defendant Frank Amnott drove from Maryland to Virginia
in a silver Mercedes SUV and surveilled the two families throughout the day. As part of this
surveillance, and to remain in contact with Jennifer Amnott, the defendant and Hayes used their
cell phones.

According to their plan, Hayes and defendant Frank Amnott would wait until. the early
morning when the fathers at each house left to milk their cows. Hayes and the defendant would
enter the first house and hold the wife at gunpoint while the other secured Child #1 and Child #2.
Once the children were secured in the vehicle, Amnott or Hayes would take the wife to a
separate location and execute her by shooting her in the head. Ammott or Hayes would then
either go to the barn — or wait for the father’s return from the barn — at which point they would
execute the father as well. At the second house, Hayes and Amnott would do the same. They
would take the three youngest children — Child #3, Child #4, and\Child #5 — and execute the
parents in the same manner. Hayes told Amnott there were, two older, male children at the
second house that they would not abduct. Rather, they would put them to sleep by drugging
them and then lock them in their room. If, for some reason, the opportunity to enter the home
did not present itself when the fathers left to milk the cows, then Hayes and the defendant had a
back-up plan in which they-would drug the parents to simulate and create the false appearance of
an overdose death. In killing the parents at both houses, the defendant and his co-conspirators
sought to eliminate witnesses to the abductions. Afterwards, all of the children would be taken
from Virginia to Maryland, and the Amnotts then would leave with “Caleb.”

While Hayes and the defendant were in Dayton, Virginia, Jennifer Amnott remained in
Maryland where she was watching Hayes’ other children. During this time, Jennifer Amnott
remained in consistent contact by text message with the defendant and Hayes, asking for updates
as to the timing.

wk Defendant’s Initials

Case 5:19-cr-00017-EKD-JCH Document 30 Filed 12/11/19 Page 2of6 Pageid#: 67

!
ay ,

II. July 28, 2018 — Travel Back to Maryland and Return to Virginia

The next morning, on July 28, 2018, Hayes and the defendant waited outside of the first
house, armed with firearms. As they watched and waited, an individual who they perceived to
be a “hired hand” showed up to help milk the cows. This was an unexpected turn of events, and
Hayes and the defendant decided they would wait. According to Hayes, there were additional
adults present at the second house as well. Hayes and the defendant decided they needed
additional help and drove back to Maryland to enlist the help of Reburn, Hayes’ boyfriend.

Reburn agreed, and on the afternoon of July 28, 2018, Reburn, Hayes, and the defendant
drove back to Virginia. Jennifer Amnott remained with Hayes’s children in Maryland. On the
way, Hayes changed and disguised herself in Mennonite clothing, to include a dark-color full
length dress and a head covering.

The plan to effectuate the kidnapping and murders had changed, now that Reburn was
had joined. The three would enter the first house and the defendant would hold the parents at
gunpoint. After the two children were secured by Hayes, Reburn would execute both parents by
shooting them in the back of the head with his firearm. They would then drive to the second
house, traverse the next-door neighbor’s driveway (who they knew from surveillance was not
home), and force entry into the house. Reburn and the defendant would hold the father at
gunpoint, and Hayes would force the mother to tell the older children — who were not going to be
kidnapped — to go to their room, where they would be drugged and locked inside the room. They
would then take the three youngest children, and’ Reburn would kill both parents. Once the
children were secured in their vehicle, they would drive away. Once Hayes, Reburn, and the
defendant had safely returned to Maryland with the five children, the Amnotts would return to
Florida with the child they had named “Caleb.” Hayes and Reburn would keep the other four
children.

All five children to be kidnapped were less than eight years old. The defendant, Hayes,
Reburn, and Jennifer Amnott were neither family members to the children, nor did they have any
colorable claim for legal custody over the children.

IV. July 29, 2018 — The Home Invasion and Attempting Kidnappings:

The next morning, Sunday, July 29, 2018, the group considered proceeding with the plan
as discussed, but the “hired hand” showed up again at the first house, and they decided again to
wait until the evening.

According to subsequent text messages obtained by federal agents, throughout the day,

Jennifer Amnott remained in consistent contact with the defendant and Hayes as they waited for
the opportunity to enter the first house and discussed how to effectuate the kidnappings.

Pet Defendant’s Initials

Case 5:19-cr-00017-EKD-JCH Document 30 Filed 12/11/19 Page 3of6 Pageid#: 68
Jennifer Amnott was anxious during the wait, and was excited for the prospect of obtaining
“Caleb.” In anticipation of his arrival, she had purchased children’s clothes.

When the family in the first house went to church on the morning of Sunday, July 29,
2018, Reburn and Hayes surreptitiously entered the home and familiarized themselves with the
layout. Hayes also removed a dress and a cardigan, which she later used as a disguise. Hayes
mentioned that she had already been inside the second house, so there was no need to also enter
that home to gain similar knowledge. Subsequent investigation by agents of the Federal Bureau
of Investigation confirmed that, in March 2018, Valerie Perfect Hayes had approached the family
in the second house and falsely claimed to be an investigator for the United States military.
Under this ruse, Hayes had asked for and received permission from the family to enter the home
as she claimed to be searching for an active military member who had absconded.

As the evening of July 29, 2018 approached, Hayes and the defendant dropped Reburn
off near the first house. Reburn surveilled the premises and then waited outside in the field until
the lights went off. After the first house was dark, Hayes and the defendant approached in their
vehicle, and turned off the headlights. Hayes and the defendant got out of the car and walked
towards the front door, where Reburn met them. The defendant was carrying a 9mm Sig Sauer
pistol and wearing gloves. Reburn was carrying a .45 caliber pistol.

Meanwhile, inside the house, Parents A and B, who are husband and wife, were in their
residence with their two young children: Child #1, who was then two-years old, and Child #2,
who was then less than one-year old.

As Parents A and B were preparing to retire for the evening, they observed a vehicle pull
into their driveway and turn the vehicle lights off. Three individuals — two men and a woman —
began to approach the house. Parent A went to the door, and opened it.

Hayes stood at the door, dressed in disguise to appear as a Mennonite. The defendant
stood behind Hayes with a firearm in his hand, and after Parent A had opened the door, the
defendant brandished it. When Parent A observed the firearm, he attempted to close the door to
prevent entry into the home, but the defendant ran to the door and forced his way into the house.
The defendant pointed the weapon at Parent A and told him to be quiet and to do as he’ was told.
With Parent A subdued, Hayes and Reburn entered the home, both armed with firearms. Hayes
began to look for Parent B and the two children. When Hayes could not find Parent B, she asked
Parent A where his she was located. Parent A told Hayes that he did not know.

Unbeknownst to Hayes, Reburn, and Amnott, when the defendant and his co-conspirators .
forced their way into the home, Parent B had grabbed the cordless cell phone and ran outside of

the house. Hiding in a cornfield near the home, Parent B dialed 9-1-1 to report the incident and a
deputy with the Rockingham County Sherriff’s Office was immediately dispatched.

(Frd.. Defendant’s Initials

Case 5:19-cr-00017-EKD-JCH Document 30 Filed 12/11/19 Page 4of6 Pageid#: 69
Prior to entering the house, Hayes, Reburn, and the defendant had devised a ruse to
mislead the family into believing that they were not there to harm them. Specifically, they told
Parent A they were merely looking for “documents” that had been left at the house by people
who had lived there previously. In reality, this ruse made little sense to Parent A ‘because his
family had owned the home for generations.

Inside the house, Parent A was being held in gunpoint by the defendant and Reburn, at
which point Parent A told them that “God is in control.” Reburn responded to Parent A with
words to the effect of “this gun is in control.” At gunpoint, Reburn and the defendant forced
Parent A to the basement. Once in the basement, they directed Parent A to lie down on the floor,
and Parent A complied. Using a zip tie, Reburn bound Parent A’s wrists together, behind his
back. Reburn went back upstairs, leaving the defendant with Parent A, who remained on his
stomach on the basement floor with his hands tied behind his back.

Soon thereafter, in a response to the 911 call made by Parent B, who was still hiding in
the cornfield, a deputy with the Rockingham County Sheriffs Office arrived at the home with
his blue lights flashing. Parent B came out of the cornfield to meet the deputy in front of her
home. At the same time, Hayes — who was outside of the home — approached the deputy and
told him that there was an armed man inside the house. Hayes falsely claimed to be a neighbor
who was passing by and happened to see the armed man run inside. Parent B was confused and
suspicious, as Hayes appeared to be the same woman who she saw at her front door and who
forced entry into her home. Reburn joined Hayes at the front of the house, and the;deputy told
Parent B to go with Hayes and Reburn while he went inside the house.

The deputy entered the house and announced his presence. After clearing other areas of
the upstairs, the deputy made his way to the basement. In the basement, the deputy found the
defendant still holding Parent A at gunpoint. The defendant surrendered and he was taken into
custody without incident.

In light of the deputy’s direction, when the deputy went inside the house, Parent B had
agreed to get into the vehicle with Hayes and Reburn. When Parent B entered the vehicle, she
noticed there was at least one child seat. Hayes and Reburn drove her to the nearby convenience
store and dropped her off. Law enforcement officers subsequently obtained and reviewed
surveillance footage from the store that evening, which captured a Mercedes ‘Benz SUV
consistent with size, model, and color as the silver 2011 Series 450 Mercedes Benz SUV of
which Gary Blake Reburn is the registered title owner. Federal agents subsequently located this
vehicle in self-storage in Maryland. In executing a search warrant, federal agents recovered from
inside the vehicle, among other things, infants’ clothes, bottles, wipes, diapers, toys, a car seat,
and a receipt for a generic version of Nyquil.

With the defendant having been apprehended by law enforcement, Hayes and Reburn

returned to Maryland on the evening of July 29, 2018, where they rejoined with J ennifer Amnott.
Because their plan at the first house had been thwarted by Parent B and law enforcement’s

5

f Fe Defendant's Initials

Case 5:19-cr-00017-EKD-JCH Document 30 Filed 12/11/19 Page5of6 Pageid#: 70
intervention, they did not make their way to the second house as had been planned. Prior to July
29, 2018, the defendant and his co-conspirators had discussed the potential consequences if
apprehended by law enforcement, to include the potential length of terms of incarceration, and
whether the laws of the Commonwealth of Virginia allowed for the imposition of the death

penalty.
In early August 2018, Hayes, Reburn, and Jennifer Amnott all fled the United States to
the United Kingdom, where they have since been apprehended and are pending extradition.

The actions taken by Frank Jesse Amnott as described above were taken knowingly and
willfully. Amnott acknowledges that the purpose of the foregoing statement of facts is to
provide an independent factual basis for his guilty plea. It does not necessarily identify all of the
persons with whom the defendant might have engaged in illegal activity.

   

 

Date: I2 Mi

   

Christépher R. Kayehaugh
Assistant United States Attorney:

After consulting with my attorneys and pursuant to the plea agreement entered into this
day, I stipulate that the above Statement of Facts is true and accurate, and that had the matter
proceeded to trial, the United States would have proved the same beyond a reasonable doubt.

 

Date: i>] i I a ry Ss.
Frank Jesse Amnott
Defendant

We are Frank Jesse Amnott’s attorneys. We have carefully reviewed the above Statement
of Facts with him. To our knowledge, his decision to stipulate to these facts is an informed and
voluntary one.

Date: 12/uhe4 La
: Andréw Graves; Eq
Co or Defendant

 

Date: [2~-tt-19

 

Aaron Cook, Esq.
Counsel for Defendant

re Defendant’s Initials

Case 5:19-cr-00017-EKD-JCH Document 30 Filed 12/11/19 Page 6of6 Pageid#: 71
